USCA4 Appeal: 22-6586      Doc: 6         Filed: 11/29/2022    Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6586


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        KEVIN SMITH,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Western District of North Carolina, at
        Charlotte. Robert J. Conrad, Jr., District Judge. (3:14-cr-00017-RJC-DCK-6; 3:19-cv-
        00018-RJC)


        Submitted: November 22, 2022                                Decided: November 29, 2022


        Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Dismissed by unpublished per curiam opinion.


        Kevin Smith, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6586         Doc: 6      Filed: 11/29/2022      Pg: 2 of 2




        PER CURIAM:

               Kevin Smith seeks to appeal the district court’s order construing his request for

        judicial notice as a 28 U.S.C. § 2255 motion and dismissing it as successive and

        unauthorized. The order is not appealable unless a circuit justice or judge issues a

        certificate of appealability. See 28 U.S.C. § 2253(c)(1)(B). A certificate of appealability

        will not issue absent “a substantial showing of the denial of a constitutional right.” 28

        U.S.C. § 2253(c)(2). When, as here, the district court denies relief on procedural grounds,

        the prisoner must demonstrate both that the dispositive procedural ruling is debatable and

        that the motion states a debatable claim of the denial of a constitutional right. Gonzalez v.

        Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

               We have independently reviewed the record and conclude that Smith has not made

        the requisite showing. Accordingly, we deny a certificate of appealability and dismiss the

        appeal. We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                       DISMISSED




                                                     2